

115 HR 6822 IH: Discourage Dishonest Dialing Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6822IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Schneider introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to prescribe regulations on caller identification
			 information authentication technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Discourage Dishonest Dialing Act. 2.Regulations relating to caller identification information authentication stan­dards (a)Requirements for caller identification information authentication technology (1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall prescribe regulations that—
 (A)require providers of voice service to implement, by a date specified by the Commission, caller identification information authentication technology that has the ability to—
 (i)verify that any caller identification information transmitted in connection with a call (including a call originating outside the United States if the recipient is within the United States) is accurate; and
 (ii)alert a subscriber, through a distinctive ringtone, distinctive caller identification information, automatic message, or some other method determined to be appropriate and technologically feasible by the Commission in consultation with providers of voice services, that a call is not able to be verified as described in subparagraph (A), whether because a person has blocked the capability of a caller identification service to transmit such information in accordance with paragraph (2) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) or otherwise; and
 (B)in consultation with providers of voice services, provide a method for exempting from the requirements of subparagraph (A) information that is exempted under the regulations promulgated under paragraph (3) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) from the prohibition under paragraph (1) of such section.
 (2)No additional cost to subscribersSuch regulations shall prohibit providers of voice service from making any additional charge to subscribers for the caller identification information authentication technology required under paragraph (1).
 (b)DefinitionsIn this section: (1)Caller identification informationThe term caller identification information has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (2)Caller identification serviceThe term caller identification service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (3)CommissionThe term Commission means the Federal Communications Commission. (4)Voice serviceThe term voice service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)). This paragraph shall apply before the effective date of the amendment made to such section by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
				